222 F.2d 806
Raphael G. URCIOLO and Joseph J. Urciolo, Appellants,v.Ben L. FULLER, Joseph A. Solem, Joseph Apolonio and Washington Housing Corporation, Appellees.
No. 12268.
United States Court of Appeals District of Columbia Circuit.
Argued March 3, 1955.
Decided May 5, 1955.
Petition for Rehearing Denied June 14, 1955.

Appeal from the United States District Court for the District of Columbia; Henry A. Schweinhaut, Judge.


1
Messrs. Joseph J. Urciolo and Raphael G. Urciolo, Washington, D. C., appellants pro se.


2
Messrs. Henry G. Fischer and Irving R. M. Panzer, Washington, D. C., also entered appearances for appellants.


3
Mr. John H. Burnett, Washington, D. C., for appellees Fuller, Solem and Washington Housing Corp.


4
Mr. Chapin B. Bauman, Washington, D. C., also entered an appearance for appellees Fuller, Solem and Washington Housing Corp.


5
Mr. John C. Poole, Washington, D. C., with whom Mr. Dudley G. Skinker, Washington, D. C., was on the brief, for appellee Apolonio.


6
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit Judges.


7
PER CURIAM.


8
This is an appeal from a judgment upholding a foreclosure sale of real property and awarding the purchaser damages for its use and occupation. We find no error affecting substantial rights.


9
Affirmed.